                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF ALABAMA

In re                                                     Case No. 17-30684-BPC
                                                          Chapter 13
ROBERT LASLIE JONES, III,
      Debtor.
_______________________________________

WHEELER BROS., INC,
    Plaintiff,
v.                                                        Adv. Proc. 17-03128-BPC

ROBERT LASLIE JONES, III,
      Defendant.
________________________________________________________________________

                                                         Case No. 17-31726-BPC
In re
                                                         Chapter 13
LAVENIA A. JONES,
      Debtor.
_______________________________________

WHEELER BROS., INC,
    Plaintiff,
                                                          Adv. Proc. 17-03129-BPC
v.
LAVENIA A. JONES,
    Defendant.


                              MEMORANDUM OPINION


        On November 10, 2017, Wheeler Bros., Inc. (“Wheeler”) filed adversary proceedings

against Robert Laslie Jones, III (“Laslie”) (AP-17-03128) and Lavenia Ann Jones

(hereinafter “Ann”, and collectively with Laslie, “Defendants”) (AP-17-31726). Wheeler’s

Complaints object to the discharge of each Defendant and to the dischargeability of debts

owed to Wheeler by Defendants pursuant to §§ 523(a)(2)(A); 523(a)(6); 727(a)(3); and


                                                                                        1

  Case 17-03129      Doc 84   Filed 01/24/20 Entered 01/24/20 19:00:28      Desc Main
                               Document     Page 1 of 24
727(a)(5) of the Bankruptcy Code. The debts owed to Wheeler by Defendants arise from a

judgment and contempt orders entered in a case filed by Wheeler against Defendants and

other defendants in the United States District Court of the Middle District of Alabama, Case

2:14-cv-01258 (the “District Court Litigation”).1 The District Court found that Defendants

and others “willfully, maliciously, and intentionally” defrauded Wheeler and entered

judgment (the “District Court Judgment”) in favor of Wheeler in accordance with those

findings on May 15, 2017. (Plaintiff’s Exhibit A-13). Prior to that District Court Judgment,

the District Court entered two Sanctions Orders against Defendants and other defendants for

various discovery issues, including an award to Wheeler for attorneys’ fees and costs.

        Before this Court now are Motions for Summary Judgment (the “Motions”) filed by

Wheeler in these adversary proceedings. Although Wheeler initiated the proceedings with

multi-count Complaints, Wheeler limits its request for relief in the Motions to § 523(a)(2)(A)

of the Bankruptcy Code. Specifically, the issues before the Court are whether the debts

owed as a result of the District Court Judgment and the debts owed as a result of the

Sanctions Orders should be excepted from discharge under § 523(a)(2)(A) as a matter of law

through the application of collateral estoppel. The Court holds that the doctrine of collateral

estoppel applies as to the District Court Judgment and the Motions are due to be granted in

part and denied in part. The debts owed by Defendants to Wheeler as a result of the District

Court Judgment are excepted from discharge. However, the Court holds that the doctrine of

collateral estoppel does not apply to the Sanctions Orders, and there remains a genuine issue


1
 The other defendants in that case were: Robert L. Jones, Jr.; Virginia Jones; Advanced Fleet
Services, LLC; Jonathan Caton Jones; Pirates Tow, LLC; Robert L. Jones, Sr.; A&B
Developments, LLC; A&B Properties, LLC; Best Buy Automotive, LLC; Jones Brothers
Enterprises, LLC; and Kyle Breece Jones.
                                                                                             2

    Case 17-03129    Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                Document     Page 2 of 24
of fact for trial as to the dischargeability of the debts owed by Defendants to Wheeler

pursuant to the Sanctions Orders under § 523(a)(2)(A).

I.       JURISDICTION

         This Court has jurisdiction to hear these matters pursuant to 28 U.S.C. § 1334(b).

These are core proceedings within the meaning of 28 U.S.C. § 157(b)(2)(I) and (J). This is a

final order.

II.      FACTS

         A.    District Court Litigation

         The dispute between these parties has been ongoing for years. In 2014, Wheeler

brought an action consisting of 45-counts against Defendants and other Jones family

members and related business entities in the District Court. The complaint set forth grounds

for diversity jurisdiction and alleged both state fraudulent transfer claims under the Alabama

Uniform Fraudulent Transfer Act (“AUFTA”) and veil-piercing claims as to Defendants.

         Prior to trial, several discovery hurdles (including, but not limited to: improper

conduct and the withholding or destruction of documents) resulted in Wheeler being awarded

sanctions against all the defendants after a two-day hearing. The Sanctions Orders (i) barred

Defendants (and other defendants not a party to these proceedings) from introducing any

evidence at trial of any consideration or reason given for any transfers directly or indirectly

received by any of them from Robert L. Jones, Jr. or Advanced Fleet Services, LLC; (ii)

provided an adverse jury instruction for destruction or spoliation of evidence by Laslie (and

other defendants not a party to this proceeding); and (iii) required Defendants (and other

defendants not a party to this proceeding) to pay Wheeler’s costs, including attorneys’ fees,



                                                                                             3

     Case 17-03129    Doc 84   Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                Document     Page 3 of 24
costs, and expenses, which were expended by Wheeler in the total amount of $58,074.31.

(Plaintiff’s Exhibits A-9, A-10).

       On March 8, 2017, days before trial in the District Court Litigation was scheduled to

begin, Laslie filed a chapter 13 bankruptcy petition with this Court. Wheeler filed an

Emergency Motion for Relief from Stay in the bankruptcy case, which was granted on a

limited basis in order to allow the District Court Litigation to proceed.

       A bench trial took place on March 13, 2017. Anthony Bush, counsel of record for

Defendants throughout the District Court Litigation, appeared at the trial. At that time, Mr.

Bush requested to withdraw as counsel. Specifically, Mr. Bush stated on record:

       Your Honor, these defendants have asked that I stand down and not defend
       this case. . . .

       And to the extent I would have the authority to represent these defendants
       anyway, in light of the bankruptcies and in light of the fact that I haven’t been
       employed by the bankruptcy estates, they’ve asked that Bailey Jackson and I
       not defend. They’ve asked that we not appear. Of course, Your Honor ordered
       that we do so and we’re certainly going to be here for Your Honor.

       I understand that none of these defendants will be appearing. I understand that
       none of these defendants will be defending the case. . . .

       Bailey and I have had each of our clients sign written statements
       acknowledging that their failure to defend may very well result in default.
       They’ve understood that. They acknowledged they understand that.

(Plaintiff’s Exhibit A-11, pages 6-7). The Honorable Paul G. Byron denied Mr. Bush’s

request to withdraw and simultaneously clarified that trial would proceed as scheduled in lieu

of default judgment. Specifically, Judge Byron expressed concerns about default being

improper based on the defendants’ prior defenses and involvement throughout the case. Id. at

7-8 (“default typically requires no defense by the party against whom the default is being

entered. So in this case, there’s been defense for quite a period of time. . . . And entering a
                                                                                             4

  Case 17-03129      Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28         Desc Main
                                 Document     Page 4 of 24
default would seem to me to be unjust in light of the prior defense.”).           Accordingly,

Defendants were permitted to present evidence (subject to the terms of the Sanctions Orders),

lodge objections, question witnesses, and present a defense during trial through their counsel.

        In a detailed Memorandum of Decision (the “Decision”) that entered May 15, 2017,

the District Court combed through each count of the Complaint; identified transferor,

transferee, and amounts transferred; and made its findings in favor of Wheeler. The transfers

by and/or to Defendants (or business entities on their behalf) were extensive. Particularly

relevant to these proceedings, for all of the counts regarding actual fraud pursuant to § 8-9A-

4(a) of the AUFTA, the District Court found:

        Wheeler has met its burden of proving that the transfers alleged in . . . the
        Complaint are fraudulent transfers of assets . . . pursuant to Ala Code § 8-9A-
        4(b). . . . These fraudulent transfers were willfully, intentionally, and
        maliciously effectuated by the transferor and willfully, intentionally, and
        maliciously accepted by the transferee. These transfers were made with the
        willful, malicious, and actual intent to injure, delay, or defraud Wheeler and
        other creditors. Accordingly, these fraudulent transfers will be voided.

(Plaintiff’s Exhibit A-12).2

        Specifically, the following paragraphs of the Decision attribute actual fraud to Ann, in

her individual capacity or as the alter ego of entities controlled by Ann: 107-109; 112-115;

117; 123; 128; and 132-140. The District Court avoided transfers to and from Ann finding

that the “transfers were willfully, intentionally, and maliciously effectuated by the transferor

and willfully, intentionally, and maliciously accepted by the transferee”, with the “willful,

malicious, and actual intent to injure, delay, or defraud Wheeler.” (Plaintiff’s Exhibit A-12).

Similarly, the following paragraphs of the Decision attributed actual fraud to Laslie, in his

2
  Similar paragraphs in this section are based on violations of the same AUFTA section, §8-9A-
4, but the specifics regarding the count, transferor, exhibit number and corresponding amounts
obviously differ and were excluded from this exemplary paragraph.
                                                                                              5

    Case 17-03129     Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                 Document     Page 5 of 24
individual capacity and as the alter ego of entities controlled by Laslie: 110; 112; 119; 121-

125; 129; 134; 137; and 140. The District Court avoided transfers to and from Laslie finding

that the “transfers were willfully, intentionally, and maliciously effectuated by the transferor

and willfully, intentionally, and maliciously accepted by the transferee”, with the “willful,

malicious, and actual intent to injure, delay, or defraud Wheeler.” (Plaintiff’s Exhibit A-12).

          In the accompanying Final Judgment entered the same day, the District Court

stated:

          2. Judgment is entered in favor of Plaintiff, WHEELER BROS., INC., and
          against Defendants, ROBERT L. JONES, JR., VIRGINIA JONES,
          ADVANCED FLEET SERVICES, LLC, ROBERT L. JONES, III, PIRATES
          TOW, LLC, LAVENIA A. JONES, ROBERT L. JONES, SR., A&B
          DEVELOPMENTS, LLC, A&B PROPERTIES, LLC, BEST BUY
          AUTOMOTIVE & TIRES, LLC, JONES BROTHERS ENTERPRISES, LLC,
          and KYLE BREECE JONES, on Counts I through XIX, XXI through XXV,
          XXVII through XXXI, XXXIII through XXXIX, and XLI through XLV of the
          Complaint.

          ...

          4. Defendant, A&B DEVELOPMENTS, LLC, is the mere alter ego of
          Defendants, ROBERT L. JONES, SR. and LAVENIA A. JONES.

          ...

          6. Defendant, BEST BUY AUTOMOTIVE & TIRES, LLC, is the mere alter
          ego of Defendants, ROBERT L. JONES, SR. and LAVENIA A. JONES.

          7. Defendant, JONES BROTHERS ENTERPRISES, LLC, is the mere alter
          ego of Defendant, ROBERT L. JONES, III.

          8. The fraudulent transfers identified and described in the Court’s May 15,
          2017 Memorandum of Decision are declared null and void.

          ...

          10. Of the Total Sum, Plaintiff, WHEELER BROS., INC., shall recover jointly
          and severally from Defendant, LAVENIA A. JONES, One Million One
          Hundred Thirty-Six Thousand One Hundred Eighty-Two and 51/100 Dollars
                                                                                              6

  Case 17-03129        Doc 84   Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                 Document     Page 6 of 24
        ($1,136,182.51), which shall bear interest at the legal rate as provided by law,
        for which sum let execution issue.

        ...

        12. Of the Total Sum, Plaintiff, WHEELER BROS., INC., shall recover jointly
        and severally from Defendant, ROBERT L. JONES, III, Seven Hundred Three
        Thousand Forty-Six and 75/100 Dollars ($703,046.75), which shall bear
        interest at the legal rate as provided by law, for which sum let execution issue.

(Plaintiff’s Exhibit A-13).

        Ann filed a chapter 13 bankruptcy petition in this Court on June 19, 2017.

        B.     Bankruptcy Court Litigation

        Wheeler filed two separate adversary proceedings against Defendants on November

10, 2017. The Complaints seek a judgment from this under §§ 523(a)(2)(A); 523(a)(6);

727(a)(3); and 727(a)(5) of the Bankruptcy Code. Defendants, through their individual

attorneys, filed separate Answers in the respective adversary proceedings.

        Wheeler filed a Motion for Summary Judgment and accompanying brief in each case

on April 14, 2019.      Like the Complaints, the Motions share factual and legal bases.

However, Wheeler limits its nondischargeability arguments in the Motions to § 523(a)(2)(A).

Defendants separately filed briefs in response to the Motions, and a joint hearing on the

Motions was held June 5, 2019.3




III.    LEGAL ANALYSIS AND CONCLUSIONS OF LAW

3
  In support of their motions/responses, the parties each provided copies of the District Court’s
Sanctions Orders, Trial Transcript, Decision, and District Court Judgment. There were no
objections to these submissions by any party. For uniformity, the Court cites to Plaintiff’s
exhibits only even though the same items were also provided by Defendants.
                                                                                               7

    Case 17-03129     Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28           Desc Main
                                 Document     Page 7 of 24
       Relying on the doctrine of collateral estoppel and the Supreme Court’s holding in

Husky Int'l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 194 L. Ed. 2d 655 (2016), Wheeler argues

that Defendants are not permitted to relitigate the issue of Defendants’ actual fraud under §

523(a)(2)(A) because it has already been established in the District Court Litigation that

Defendants willfully, intentionally, and maliciously participated in a fraudulent transfer

scheme to commit actual fraud against Wheeler. As such, Wheeler contends that there is no

genuine dispute as to any material fact such that it is entitled to judgment as a matter of law

under § 523(a)(2)(A). Additionally, Wheeler argues that the attorneys’ fees awarded to

Wheeler as sanctions in the District Court Litigation are likewise nondischargeable as a

matter of law pursuant to collateral estoppel.

       Rule 56(c) of the Federal Rules of Civil Procedure, as made applicable to these

bankruptcy proceedings by Rule 7056 of the Federal Rules of Bankruptcy Procedure, states

that summary judgment shall be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56; Fed. R. Bankr. P. 7056. The movant bears the initial burden to show that

no genuine issues of material fact exist. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106

S.Ct. 2548, 91 L.Ed.2d 265 (1986). Once the movant has made a prima facie showing of its

right to judgment as a matter of law, the nonmoving party must go beyond the pleadings and

demonstrate that there is a material issue of fact which precludes summary judgment. Id.

The dispute referred to in Rule 56(c) must be significant because “[b]y its very terms, this

standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,
                                                                                             8

  Case 17-03129      Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28         Desc Main
                                 Document     Page 8 of 24
Inc., 477 U.S. 242, 247–48, 106 S. Ct. 2505, 2509–10, 91 L. Ed. 2d 202 (1986) (emphasis

added).   At the summary judgment stage, the judge does not weigh the evidence and

determine the truth of the matter, but instead determines only whether there is a genuine

issue for trial. See id. “[T]here is no issue for trial unless there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. at 249; see also First Nat. Bank of Ariz. v. Cities Serv. Co., 391

U.S. 253, 287, 88 S. Ct. 1575, 1592, 20 L. Ed. 2d 569 (1968). “An issue of fact is ‘material’

if it is a legal element of the claim under the applicable substantive law which might affect

the outcome of the case.” Allen v. Tyson Foods, 121 F.3d 642, 646 (11th Cir. 1997). “It is

‘genuine’ if the record taken as a whole could lead a rational trier of fact to find for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. at 258.

       The creditor bears the burden to establish by a preponderance of the evidence that the

debt at issue meets an exception to discharge under § 523. Grogan v. Garner, 498 U.S. 279,

286-88, 111 S.Ct. 654 (1991). Section 523(a)(2)(A) excepts certain debts from discharge if

the debt was “obtained by” “false pretenses, a false representation, or actual fraud, other than

a statement respecting the debtor's or an insider's financial condition.” 11 U.S.C. § 523.

“The term ‘actual fraud’ in § 523(a)(2)(A) encompasses forms of fraud, like fraudulent

conveyance schemes, that can be effected without a false representation.” Husky Int'l Elecs.,

Inc. v. Ritz, 136 S. Ct. 1581, 1586, 194 L. Ed. 2d 655 (2016). A defendant is found to have

the requisite fraudulent intent pursuant to § 523(a)(2)(A) if he “actively and knowingly

participates in a fraudulent scheme” or “knowingly participates in and orchestrates a

fraudulent scheme.” In re Ettus, 596 B.R. 405, 411 (Bankr. S.D. Fla. 2018).



                                                                                              9

  Case 17-03129      Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                 Document     Page 9 of 24
     A. The Doctrine of Collateral Estoppel Applies to the Judgment Debts and
        Summary Judgment Is Warranted as to the Judgment Debts.

        The doctrine of collateral estoppel serves to prevent the relitigation of issues already

adjudicated by a valid and final judgment of another court. A prior fraud judgment, if the

elements coincide with the discharge exception, can have collateral estoppel effect in

dischargeability proceedings in bankruptcy court. See Grogan v. Garner, 498 U.S. at 286; In

re St. Laurent, 991 F.2d 672, 675-66 (11th Cir. 1993), as corrected on reh'g (June 22, 1993)

(“While collateral estoppel may bar a bankruptcy court from relitigating factual issues

previously decided in [another] court, the ultimate issue of dischargeability is a legal

question to be addressed by the bankruptcy court in the exercise of its exclusive jurisdiction

to determine dischargeability.”). When a party seeks to invoke collateral estoppel regarding

dischargeability of a debt in bankruptcy, it must also establish that the burden of persuasion

in the discharge proceeding is not significantly heavier than the burden of persuasion in the

initial action. In re Bush, 62 F.3d at 1322. Neither party here has suggested that the burden

of persuasion in this dischargeability proceeding is any heavier than the burden in the District

Court Litigation.4



4
  The standard of proof applied in all nondischargeability proceedings under § 523(a) is the
“ordinary preponderance of the evidence standard.” Grogan v. Garner, 498 U.S. 279, 287–88,
111 S. Ct. 654, 112 L. Ed. 2d 755 (1991). Similarly, a plaintiff “bears the burden of proving the
elements of its state law fraudulent transfer claim by a preponderance of the evidence.” In re
Earle, 307 B.R. 276, 288 (Bankr. S.D. Ala. 2002) (citing In re Tri–Star Technologies Company,
260 B.R. 319, 324 (Bankr. D. Mass. 2001); In re Lawler, 141 B.R. 425, 428–29 (9th Cir. BAP
1992)); see also In re Vista Bella, Inc., No. 11-00149-MAM-7, 2013 WL 2422703, at *10
(Bankr. S.D. Ala. June 4, 2013), on reconsideration, No. 11-00149-MAM-7, 2013 WL 3306106
(Bankr. S.D. Ala. June 28, 2013) (“Under either § 548 or § 544(b), the party alleging a
fraudulent conveyance bears the burden of proof by a preponderance of the evidence.”). Thus,
the evidentiary burdens for this nondischargeability action is not significantly heavier than any
required under the AUFTA.
                                                                                              10

    Case 17-03129     Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28           Desc Main
                                Document      Page 10 of 24
        Both Defendants and Wheeler contend that this Court should look to the federal

principles in these proceedings. The Court assumes their contentions are based on their

understanding that when the prior judgment was rendered by a federal court, the bankruptcy

court looks to federal principles of collateral estoppel. However, if the federal court’s

jurisdiction was based on diversity jurisdiction, as the District Court’s jurisdiction was here,

courts must look instead to the applicable state’s rules of collateral estoppel.           CSX

Transportation, Inc. v. Gen. Mills, Inc., 846 F.3d 1333, 1340 (11th Cir. 2017) (“We hold that

federal common law borrows the state rule of collateral estoppel to determine the preclusive

effect of a federal judgment where the court exercised diversity jurisdiction.”). Accordingly,

this Court is to look to Alabama law for the elements of collateral estoppel. Under Alabama

law, a movant seeking to employ the doctrine of collateral estoppel must satisfy the

following elements:

        (1) The issue must be identical to the one involved in the previous suit;
        (2) the issue must have been actually litigated in the prior action; and
        (3) the resolution of the issue must have been necessary to the prior judgment.

Martin v. Reed, 480 So. 2d 1180, 1182 (Ala. 1985); Conley v. Beaver, 437 So. 2d 1267, 1269

(Ala. 1983). These elements closely align with the four necessary elements of collateral

estoppel under federal law. To invoke collateral estoppel under the federal principles, the

party seeking collateral estoppel must establish the following necessary elements have been

satisfied:

        (1) The issue at stake must be identical to the one involved in the prior
            litigation;
        (2) the issue must have been actually litigated in the prior suit;
        (3) the determination of the issue in the prior litigation must have been a
            critical and necessary part of the judgment in that action; and
        (4) the party against whom the earlier decision is asserted must have had a full
            and fair opportunity to litigate the issue in the earlier proceeding.
                                                                                             11

  Case 17-03129       Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                Document      Page 11 of 24
Matter of McWhorter, 887 F.2d 1564, 1566 (11th Cir. 1989) (quoting I.A. Durbin, Inc. v.

Jefferson National Bank, 793 F.2d 1541, 1549 (11th Cir. 1986)). Although incorrect, the

parties’ reliance on those principles is reasonable “because Alabama law on the doctrines of

res judicata and collateral estoppel is substantively the same as federal law.” McCulley v.

Bank of Am., N.A., 605 F. App'x 875, 878 (11th Cir. 2015). If anything, it appears that

Wheeler has subjected itself to a more stringent standard since the federal principles require

the additional element of establishing that the non-moving party had a full and fair

opportunity to litigate. Because the parties have addressed the four elements under the

federal principles and because those elements overlap with the applicable Alabama

principles, the Court will address the fourth federal element as raised by the parties. Since

Wheeler seeks to use collateral estoppel in an offensive manner, addressing whether

Defendants had a full and fair opportunity to litigate in the prior proceeding will address any

due process concerns and provide a more comprehensive analysis.5

              i.   The Issue of Actual Fraud by Defendants Was Identical in Both the
                   Prior District Court Litigation and These Proceedings.

        Section 523(a)(2)(A) renders nondischargeable “money, property, services, or an

extension, renewal, or refinancing of credit, to the extent obtained by . . . false pretenses, a

false representation, or actual fraud.” 11 U.S.C. §523(a)(2)(a).            Section 8-9A-4, of the

5
  In cases, such as here, where a party is using offensive collateral estoppel, a court must take
special care to ensure that the defendant had a full and fair opportunity to litigate the issues in the
prior proceedings. Matter of McWhorter, 887 F.2d at 1567 (11th Cir. 1989); Parklane Hosiery
Co. v. Shore, 439 U.S. 322, 331, 99 S. Ct. 645, 651, 58 L. Ed. 2d 552 (1979) (addressing
concerns about the use of offensive collateral estoppel and concluding that “the preferable
approach for dealing with these problems in the federal courts is not to preclude the use of
offensive collateral estoppel, but to grant trial courts broad discretion to determine when it
should be applied.”).


                                                                                                    12

    Case 17-03129      Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28              Desc Main
                                  Document      Page 12 of 24
AUFTA provides that “[a] transfer made by a debtor is fraudulent as to a creditor . . . if the

debtor made the transfer with actual intent to hinder, delay, or defraud any creditor of the

debtor.” ALA. CODE § 8-9A-4(a) (1975) (emphasis added). Thus, like § 523(a)(2)(A) of the

Bankruptcy Code, § 8-9A-4(a) of the AUFTA, under which Wheeler sought judgment in the

District Court, necessitated a finding of actual fraud.

       While traditional elements of common law fraud have been found to apply to §

523(a)(2)(A), the Supreme Court in Husky recognized that claims for actual fraud under §

523(a)(2)(A) can also encompass forms of fraud, like fraudulent conveyance schemes.

Husky Int’l Elecs., Inc., 136 S. Ct. at 1586.      In Husky, the Chapter 7 debtor served as a

director and shareholder of Chrysalis Manufacturing Corp., an entity that had incurred a debt

to Husky. The debtor in Husky initiated a series of fraudulent transfers from Chrysalis to

other entities controlled by the debtor in an attempt to evade repayment of Husky’s debts.

Subsequent to the debtor’s bankruptcy filing, Husky initiated an adversary proceeding

requesting to have its debt declared nondischargeable under § 523(a)(2)(A) based on

fraudulent transfers made by and to entities that the debtor controlled. The issue before the

Supreme Court was whether a fraudulent conveyance scheme could constitute actual fraud

under § 523(a)(2). In holding that actual fraud can encompass forms of fraud, like fraudulent

conveyance schemes, the Supreme Court noted that recipients of fraudulent transfers meet

the “obtained by” requirement of § 523(a)(2)(A) and may be subject to nondischargeability

actions for debts traceable to such transfers. Specifically, the Supreme Court stated:

       It is of course true that the transferor does not “obtai[n]” debts in a fraudulent
       conveyance. But the recipient of the transfer—who, with the requisite intent,
       also commits fraud—can “obtai[n]” assets “by” his or her participation in the
       fraud. If that recipient later files for bankruptcy, any debts “traceable to” the
       fraudulent conveyance, will be nondischargeable under § 523(a)(2)(A). Thus,
                                                                                            13

  Case 17-03129       Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                Document      Page 13 of 24
        at least sometimes a debt “obtained by” a fraudulent conveyance scheme could
        be nondischargeable under § 523(a)(2)(A). Such circumstances may be rare
        because a person who receives fraudulently conveyed assets is not necessarily
        (or even likely to be) a debtor on the verge of bankruptcy, but they make clear
        that fraudulent conveyances are not wholly incompatible with the “obtained
        by” requirement.

Husky Int'l Elecs., Inc., 136 S. Ct. at 1589 (citations omitted).6

        For there to be an identity of issues such that collateral estoppel applies, there must be

some finding by the District Court that Defendants, as the recipients of the transfers

determined to be fraudulent, acted with the requisite fraudulent intent when receiving the

transfers. That has been satisfied here. The District Court found that not only were the

transfers “willfully, intentionally, and maliciously effectuated by the transferor” with the

intent to injure, delay, or defraud Wheeler, but also that Defendants, as the transferees,

“willfully, intentionally, and maliciously accepted” the transfers with the “actual intent to

injure, delay, or defraud Wheeler.” (Plaintiff’s Exhibit, A-12).

        Defendants further argue that because the District Court Litigation was based

primarily on § 8-9A-4 of the AUFTA, which provides that certain transfers may be found

void or voidable where they are made “by a debtor” with actual intent to hinder, delay, or

defraud any creditor of the debtor, there is no identicalness of issues since Defendants were

not “debtors” of Wheeler in the District Court Litigation. This argument ignores that the

AUFTA does not restrict liability to transferors of fraudulent transfers. Specifically, § 8-9A-

6
  Defendants argue that, based on footnote 3 of the Supreme Court’s opinion, which discusses
and leaves to determination on remand, the unusual factual scenario that Ritz was both transferor
and transferee, Husky should be limited to cases in which the debtor is both transferor and
transferee. Otherwise, Defendants contend, the debt could not be “obtained by” the asset transfer
scheme. The Court disagrees with Defendants’ reading of footnote 3, as the holding is not
limited to that set of facts. Justice Sotomeyer’s opinion supports this broader reading because
she observed that it is rare that the person who receives the fraudulently conveyed assets would
also be a debtor on the verge of bankruptcy.
                                                                                               14

    Case 17-03129     Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28           Desc Main
                                 Document      Page 14 of 24
7 of the AUFTA provides avoidance of the transfer as a remedy available to a creditor upon a

finding of actual fraud. ALA. CODE § 8-9A-7 (1975).            That remedy is subject to the

limitations of § 8-9A-8(a), which provides that “[a] transfer is not voidable under Section 8-

9A-4(a) against a person who took in good faith and for a reasonably equivalent value or

against any subsequent transferee or obligate who took in good faith.” ALA. CODE § 8-9A-

8(a) (1975). Alternatively, under § 8-9A-8(d), a good faith transferee is entitled, to the

extent of the value given to the debtor, “(1) a lien on or a right to retain any interest in the

asset transferred; or (2) a reduction in the amount of the liability on the judgment.” ALA.

CODE § 8-9A-8(d) (1975). In short, “[p]roof of the grantor’s intent alone is insufficient to

cause the conveyance to be set aside.” J.C. Jacobs Banking Co. v. Campbell, 406 So.2d 834,

843 (1981) (citing 37 Am. Jur. 2d Fraudulent Conveyances and Transfers § 6). Thus,

because a court must look to good faith or fraudulent intent to void a transfer and enter a

judgment accordingly, the issue of Defendants’ fraudulent intent (by way of lack of good

faith and fraudulent intent in accepting the transfers) was both raised and relevant under the

AUFTA.      These issues are identical to the issues necessary to determine a debt

nondischargeable under § 523(a)(2)(A).

       Defendants also argue that the issues are not identical on their face because the

District Court Litigation proceeded primarily under § 8-9A-4 of the Alabama Code and the

instant nondischargeability proceeding is based on § 523(a)(2)(A) of the Bankruptcy Code.

Alabama courts have held that “[t]he doctrine of collateral estoppel, or issue preclusion, does

not require identity of the causes of action involved” but merely an identical issue to one

litigated in the prior suit. Stinnett v. Kennedy, 232 So. 3d 202, 220 (Ala. 2016) (quoting

Dairyland Ins. Co. v. Jackson, 566 So.2d 723, 726 (Ala. 1990)); see also In re Bilzerian, 100
                                                                                             15

  Case 17-03129      Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28          Desc Main
                                Document      Page 15 of 24
F.3d at 888 (11th Cir. 1996) (finding collateral estoppel prevented relitigation of the

necessary elements of fraud under § 523(a)(2)(A) after prior fraud judgment against debtor

from a Texas district court). Because dischargeability of a debt is not something that arises

in non-bankruptcy proceedings, courts look to the foundation of the prior fraud judgment for

a commonality with the dischargeability exception. See In re Itzler, 247 B.R. 546, 550

(Bankr. S.D. Fla. 2000).     The relevant transactions forming the basis for judgment in the

prior proceeding must be not only “similar in nature and close in time” but “precisely the

same as” the issues raised in the dischargeability proceeding. Matter of McWhorter, 887

F.2d at 1567. The transactions and transfers forming the factual basis of the District Court

Complaint and the Complaint in these proceedings are not merely similar in nature and close

in time, but identical. As such, this first element of collateral estoppel has been satisfied as

to the District Court Judgment against Defendants.

             ii.   The Issue of Actual Fraud as to Defendants was Actually Litigated in
                   the Prior District Court Litigation and Defendants Had a Full and
                   Fair Opportunity to Litigate.

                           1. Actually Litigated

        It is Wheeler’s burden to establish that the issues raised in these nondischargeability

proceedings were actually litigated in the prior District Court Litigation.          Petersen v.

Woodland Homes of Huntsville, Inc., 959 So. 2d 135, 139 (Ala. Civ. App. 2006) (“The

burden is on the party asserting collateral estoppel to prove that the issue it is seeking to bar

was determined in the prior adjudication.”); Lee L. Saad Constr. Co. v. DPF Architects, P.C.,

851 So.2d 507, 520 (Ala. 2002).7 While collateral estoppel requires that the relevant issues


7
 In his brief, Laslie admits that “it appears that the determination of transfers being fraudulent
under state law was litigated regarding the debtors and creditor,” but argues that the District
                                                                                               16

    Case 17-03129     Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28            Desc Main
                                Document      Page 16 of 24
be “actually” or “fully” litigated in the prior action, these principles do not measure the

quality or quantity of arguments made during the litigation or at trial. Satisfaction of this

element only requires: (i) “that the issue has been effectively raised in the prior action, either

in the pleadings or through development of the evidence and argument at trial or on motion”;

and (2) “that the losing party had ‘a fair opportunity procedurally, substantively and

evidentially’ to contest the issue.” In re Bush, 62 F.3d at 1323 (citing Overseas Motors, Inc.

v. Import Motors, 375 F.Supp. 499, 516 (E.D. Mich. 1974), aff’d 519 F.2d 119 (6th Cir.)).

The requirement of actual litigation “may be satisfied by substantial participation in an

adversary contest in which the party is afforded a reasonable opportunity to defend himself

on the merits but chooses not to do so.” In re Bush, 62 F.3d at 1324 (citing In re Daily, 47

F.3d 365, 368-69 (9th Cir. 1995)).

         Defendants argue that the District Court Judgment was effectively a judgment by

default and collateral estoppel should not apply.8 Defendants contend that as a result of

ineffective assistance of counsel and/or the Sanctions Orders, the issues were not actually

litigated.9 Defendants do not dispute that even though they had sufficient notice of the trial



Court’s determination to that effect is not “equivalent to a determination of dischargeability
under the Bankruptcy Code regarding actual fraud.” (Laslie Brief, Doc. 44). That the matter was
litigated under state law (the only law on which Wheeler based its District Court Complaint) is
all that is necessary to satisfy the “actually litigated” element. Dischargeability of the debts
owed to Wheeler was not a matter to be litigated in the District Court.
8
  Although, as mentioned above, Laslie admitted that the fraudulent transfer issue under the
AUFTA was indeed “actually litigated,” this Court will still address the arguments to the
contrary as being raised by both Defendants.
9
    Debtor, Ann, admits in argument:

         “[A]lthough she may have been barred from presenting evidence in defense of
         alleged fraudulent transfers, she was not prevented from presenting evidence of
                                                                                               17

    Case 17-03129      Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28           Desc Main
                                 Document      Page 17 of 24
date, they failed to attend. Instead, they contend that their absence was at the suggestion of

their counsel; yet, this is not corroborated by the trial transcript provided to this Court by

both Defendants and Wheeler. Defendants argue that because they did not attend trial and

because their attorney failed to present evidence or cross-examine witnesses, the judgment

that entered was a de facto default.10 The Court is not persuaded.

         The District Court Litigation was not a typical “default judgment” situation which

could prevent the application of collateral estoppel. Judge Byron in the prior proceeding

specifically iterated his concerns about the inapplicability of a default judgment based on the

extensive participation and defenses by Defendants prior to the trial. The lawsuit by Wheeler

was brought against Defendants in December 2014, Defendants retained counsel to defend

them, Defendants answered the Complaint in March the following year, and Defendants

actively participated in the adversary process for more than two years. The record provided

from the District Court Litigation shows Defendants’ extensive participation (or intentional

lack of participation) in discovery matters preceding trial. Although the Sanctions Orders

limited the admission of certain evidence, based on Defendants’ failure to comply and

cooperate with discovery requests, the Sanctions Orders did not prohibit the introduction of

         the issue of actual fraud, or moreover, willful or malicious conduct. However,
         due to her understanding from her defense counsel . . . she did not appear at trial
         and essentially suffered a default judgment.”

(Ann Response, Doc. 60) (emphasis added). Laslie makes a similar admission in his response
stating that he was one of the defendants “not barred from introducing any evidence of
consideration or the reason given for any transfers received by them” and “this should not have
prevented him . . . from cross examining witnesses about the allegations of fraudulent transfers.”
(Laslie Response, Doc. 44).
10
   Defendants’ arguments on this point are more akin to an “ineffective assistance of counsel”
claim rather than a defense that the matter was not actually litigated. These nondischargeability
proceedings are not the avenue for those assertions.
                                                                                               18

     Case 17-03129     Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28           Desc Main
                                  Document      Page 18 of 24
all evidence or argument by the defense.11 Specifically, the Sanctions Orders did not prevent

Defendants from introducing evidence on the issue of whether Defendants acted with

fraudulent intent. Those issues were raised by Wheeler, supported with evidence at trial, and

counsel for Defendants did not object or offer any evidence to the contrary.

         A decision to not defend is not viewed in the same light as an unknowing or

unintentional failure to defend. This Court agrees with other courts that have found “[i]t

would be undeserved to give debtor/defendant a second bite at the apple when he knowingly

chose not to defend himself in the first instance.’” In re Bush, 62 F.3d at 1324 (quoting In re

Wilson, 72 B.R. at 959). The trial transcript reveals that Defendants requested that their

attorney not defend despite him having advised them of the potential consequences of not

defending.12 Defendants were made aware of the conclusive effect of their decision to not

attend the trial, they chose not to appear, and trial proceeded with counsel present. As such,

the actually litigated element of collateral estoppel has been satisfied.

                          2. Full and Fair Opportunity

         Notice and opportunity to participate, attend, and present is the foundation of due

process and the “full and fair opportunity to litigate” element. Mullane v. Cent. Hanover

Bank & Tr. Co., 339 U.S. 306, 314, 70 S. Ct. 652, 657, 94 L. Ed. 865 (1950) (“An

elementary and fundamental requirement of due process in any proceeding which is to be

accorded finality is notice reasonably calculated, under all the circumstances, to apprise

11
   Defendants argue that the Sanctions Orders were improper and unnecessarily prohibited
certain evidence and supplied Affidavits in an effort to support that they complied with
discovery. A bankruptcy dischargeability proceeding is not the correct venue to contest a
contempt order from a prior court.
12
   Counsel’s motion to withdraw was denied, after the District Court Judge voiced concerns
about the inapplicability of default judgment to the case.
                                                                                            19

     Case 17-03129    Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28         Desc Main
                                Document      Page 19 of 24
interested parties of the pendency of the action and afford them an opportunity to present

their objections.”); see also Matter of Ngwangu, 529 B.R. 358, 363 (Bankr. N.D. Ga. 2015)

(finding defendant did not have a full and fair opportunity to litigate because of inconsistent

hearing notices that deprived defendant of her opportunity to present objections.). While

special care is needed to ensure that Defendants had a full and fair opportunity to litigate in

the prior proceeding as set forth in Matter of McWhorter, 887 F.2d at 1567 (11th Cir. 1989),

this does not translate to deference to Defendants due to the penalty of being denied a

discharge of a debt in their bankruptcy cases. See Thacker v. SE Prop. Holdings, LLC, 2016

WL 6039204, at *9 (N.D. Fla. Mar. 21, 2016), aff'd sub nom. In re Thacker, 678 F. App'x

815 (11th Cir. 2017) (“McWhorter does not require any deferential treatment be given to a

debtor; the issue [of a debtor’s full and fair opportunity to litigate the issues in the other

proceedings] must only be considered by the court.”).

       Here, the District Court Complaint alleged actual fraud by Defendants. Even though

these allegations were made clear to Defendants well in advance of trial, they did not defend

against these allegations despite ample opportunity. Defendants have not raised lack of

notice at any point and the facts do not support such a finding. Nothing in the record

suggests that Defendants’ due process rights were impaired. That Defendants participated in

the District Court Litigation for years, were aware of the trial date, did not appear, and

requested that their counsel not appear on their behalf does not establish that they were

denied an opportunity to litigate. Thus, this Court finds that Defendants had a full and fair

opportunity to litigate in the prior proceeding.

            iii.   A Determination of Actual Fraud by Defendants in the Prior
                   Litigation Was a Critical and Necessary Part of the District Court
                   Judgment.
                                                                                            20

  Case 17-03129       Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28         Desc Main
                                Document      Page 20 of 24
       To avoid ambiguous judgments being given preclusive effect, collateral estoppel

requires that the issues in the prior litigation were a critical and necessary part of the prior

judgment. See Cmty. State Bank v. Strong, 651 F.3d 1241, 1268 (11th Cir. 2011). The

critical and necessary prong of the collateral estoppel test ensures that the prior court actually

addressed or decided the issue in the former suit before it can be held as conclusive in

subsequent litigation. In re Barreto, 514 B.R. 702, 716 (Bankr. S.D. Fla. 2013), aff'd, No.

13-81079-CIV, 2014 WL 3928518 (S.D. Fla. Aug. 12, 2014). Courts have used the term

“essential” as a further descriptor for critical and necessary. Id.

       As discussed above, a finding under AUFTA that Defendants did not possess good

faith in receiving the fraudulent transfers was critical and necessary to the judgment rendered

against them as transferees. Although the Complaint focused on the transfer being voidable

pursuant to § 8-9A-4 of the AUFTA, subsequent sections provide exceptions or defenses to

liability based on good faith. See § 8-9A-8, ALA. CODE (1975); see also In re Gardner, No.

07-03672-BGC7, 2012 WL 4510878, at *6 (Bankr. N.D. Ala. Sept. 28, 2012) (“If the

property has been transferred to a good faith transferee it is not avoidable pursuant to [ ] § 8–

9A–4(a) [and] § 8-9A-8(a).”); Roberson v. Johnson, 950 So. 2d 317, 321 (Ala. Civ. App.

2006) (“[T]he AUFTA provides that a creditor may not void a transfer to a transferee who

took in good faith and gave ‘a reasonably equivalent value’ for the transfer.”). Absent a

finding of fraudulent intent (or lack of good faith), the District Court would not have been

able to determine the transfers were voidable under AUFTA. See § 8-9A-8(a), ALA. CODE

(1975); In re Gardner, No. 2012 WL 4510878, at *6. Accordingly, it was essential for the




                                                                                               21

  Case 17-03129       Doc 84     Filed 01/24/20 Entered 01/24/20 19:00:28           Desc Main
                                 Document      Page 21 of 24
District Court to evaluate the fraudulent intent of Defendants in determining whether the

fraudulent transfers were voidable.

           iv.    Summary Judgment In Wheeler’s Favor Is Warranted as to the
                  District Court Judgment Debts.

       The Court finds that Wheeler has satisfied each of the elements of collateral estoppel

as to the District Court Judgment. Because collateral estoppel applies, this Court accepts the

findings as set forth in the Decision and the District Court Judgment. In applying those

findings of actual fraud to these nondischargeability proceedings, Wheeler has likewise met

its burden that summary judgment should be granted in its favor because there exists no

genuine issue as to any material fact regarding Defendants’ requisite fraudulent intent such

that the debts owed by Defendants to Wheeler as a result of the District Court Judgment are

nondischargeable under § 523(a)(2)(A) as a matter of law.

   B. The Doctrine of Collateral Estoppel Does Not Apply to the Sanctions Order and
      Summary Judgment On That Basis Is Not Warranted

    In the Motions for Summary Judgment, Wheeler also asked that the award of attorneys’

fees and costs from the Sanctions Orders be determined nondischargeable pursuant to

§523(a)(2)(A) through the doctrine of collateral estoppel. While the elements required to

establish collateral estoppel have been met as to the debts owed by Defendants to Wheeler

pursuant to the District Court Judgment, they have not with regards to the debts owed by

Defendants to Wheeler under the Sanctions Orders.

   Wheeler contends there was fraudulent behavior in Defendants’ willful failure to abide by

the District Court’s discovery orders; however, that fraud was not the same as the fraud

alleged in the District Court Complaint predicated primarily on violations of the

AUFTA. The Sanctions Orders stemmed from allegations of noncompliance with discovery,
                                                                                           22

  Case 17-03129      Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28         Desc Main
                               Document      Page 22 of 24
which required the District Court to weigh degrees of culpability against the prejudice to the

opposing parties, not find fraudulent intent. There were no clear findings in the Sanctions

Orders relating to actual fraud or a fraudulent conveyance scheme by Defendants. Absent

such findings, Wheeler has not satisfied the requirements under § 523(a)(2)(A). Wheeler

provided no additional evidence or arguments outside of the Sanctions Orders to support

their position that the contempt fees should be nondischargeable as a matter of law pursuant

to § 523(a)(2)(A). As such, this Court has no basis to summarily grant judgment in

Wheeler’s favor as to the attorneys’ fees owed under the Sanctions Order, and judgment as a

matter of law is not warranted.

IV.    CONCLUSION

       Based on the foregoing, Plaintiff’s Motions for Summary Judgment in the respective

cases are due to be granted in part and denied in part. The debts owed by Defendants to

Wheeler as a result of the District Court Judgment are nondischargeable pursuant to §

523(a)(2)(A). The issue of whether the debts by Defendants owed to Wheeler as a result of

the Sanctions Orders are dischargeable remains an issue for trial. Separate orders will enter

accordingly.

       Done this 24th day of January, 2020.




                                              Bess M. Parrish Creswell
                                              United States Bankruptcy Judge




                                                                                           23

  Case 17-03129      Doc 84       Filed 01/24/20 Entered 01/24/20 19:00:28      Desc Main
                                  Document      Page 23 of 24
c:   Debtor/Plaintiff
     Leonard N. Math, Attorney for Plaintiff
     Collier H. Espy, Attorney for Defendant, Lavenia Ann Jones
     Susan Walker, Attorney for Defendant, Robert Laslie Jones, III




                                                                                24

Case 17-03129      Doc 84    Filed 01/24/20 Entered 01/24/20 19:00:28   Desc Main
                             Document      Page 24 of 24
